April 30, 2014






Jean-Louis Casabonne
775 17th Avenue
Menlo Park, CA 94025

Dear Jean-Louis,




On behalf of HOPTO INC., I am pleased to offer you employment as Chief Financial
Officer for HOPTO INC. reporting to Eldad Eilam, CEO. Your annual base salary
will be at a rate of $225,000.00 less all applicable taxes and deductions. In
addition, you will be eligible for an annual bonus of up to 30% of your annual
base salary that will be based on mutually acceptable goals and achievements.
This offer is contingent upon successful completion the pre-employment
background check being performed by BackTrack Inc. Four weeks’ of paid time off
and participation in the regular health insurance plan and other employee
benefit plans established by HOPTO INC for its employees will also be available
to you. Details of these benefits will be provided in your new hire package.

A recommendation will be made to the HOPTO INC. Board of Directors for you to be
awarded equity compensation equivalent to 1,000,000 shares of HOPTO INC. common
stock. If approved, your shares will be awarded on the 15th of the month
following your date of hire. Such award will vest in thirty-three (33) equal
monthly installments at the rate of 3.03% per installment. The first installment
will vest four months after your start date. Each subsequent installment will
vest monthly thereafter.

You understand that this letter does not constitute a contract of employment for
any specific period of time, but constitutes an ‘employment at will’
relationship, during which time you may be terminated with or without cause.
This is the full and complete agreement between us on this term. This provision
can only be modified in writing signed by both you and an officer of the
Company. This offer will stay valid for 5 business days from the date above.

We very much hope that you will accept our offer and look forward to having you
on the team.



Sincerely yours,

/s/ Eldad Eilam






Eldad Eilam
Chief Executive Officer and President




I accept the offer of employment above, and I expect to begin employment on May
5, 2014.



/s/ Jean-Louis Casabonne






May 5, 2014






Sign/Date




1919 S Bascom Avenue, Suite 600, Campbell, CA 95008

--------------------------------------------------------------------------------